DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 24 Feb 2022 has been entered.  Claims 1-2 and 4-21 are pending in the application with claims 4, 6-7, 11-17, and 20-21 remaining withdrawn.  Claims 1 and 19 are currently amended.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 26 Nov 2021.
Response to Arguments
Applicant’s arguments, see Pg. 6, filed 24 Feb 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kooij et al. (U.S. Pub. 2010/0000534) in view of Alexander (U.S. Patent 5496283).
It is noted for applicant’s consideration that the holder in claim 1 is not positively recited as attached to the dermal patch during use as the claim instead uses the suggestive term “attachable.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 8-10, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooij et al. (U.S. Pub. 2010/0000534) in view of Alexander (U.S. Patent 5496283).
Regarding claim 1, Kooij discloses a securement system (Figs. 50a-50c; ¶¶0177-0181) for securing a patient interface (Fig. 50a #2000; ¶0180) to a patient comprising: a dermal patch (Fig. 50a #2136; ¶0180) having a patient side (against skin) and an interface side (Fig. 50a facing outward), the patient side of the dermal patch being attachable to the skin of a patient (Fig. 50a); and a first part (Fig. 50a #2138; ¶0181) of a two-part releasable connection arrangement (Figs. 50a-50b #2138, 2144; ¶¶0180-0181), disposed on the interface side of the dermal patch, configured for releasably securing a complementary second part (Fig. 50b #2144; ¶180) of the two-part releasable connection arrangement disposed on a backing portion of the patient interface to releasably secure the patient interface to the dermal patch (Fig. 50a vs. Fig. 50b).

Alexander teaches a securing member (Fig. 1 #1) for securing an intravenous fluid line comprising a holder (#1), an interface side (Fig. 2 #8) of the holder having an adhesive (Col. 3, Ln. 21-30), the holder comprising at least a first channel or recess (Fig. 2 #18; Col. 3, Ln. 55-65) for receiving a tube (Figs. 1-2 #4) to secure the tube to the holder. Adhesive side 8 is “attachable” to any structure. Alexander teaches a tube holder as providing the benefit of retaining an intravenous injection tube in place (Col. 3, Ln. 10-65).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have used together with Kooij a holder, an interface side of the holder attachable with adhesive, the holder comprising at least a first channel or recess for receiving the tube to secure the tube to the patient in order to provide the benefit of retaining an intravenous injection tube in place in view of Alexander. The securing member 1 of Alexander would be “attachable” to adhesive strip 2136 of Kooij based upon securing member 1 having adhesive side 8. Applicant may wish to consider positively reciting attachment of the holder to the dermal patch during use.
Regarding claim 2, Kooij teaches the invention as modified above and Alexander as incorporated therein further teaches an adhesive (Fig. 2 #8; Col. 3, Ln. 21-30) is provided to the interface side of the holder for bonding the holder to the patient interface or dermal patch. It is noted that the language “for bonding” does not imply the holder must actually be bonded to either the patient interface or dermal patch. Applicant is cautioned that if the holder is to be positively attached to the dermal patch in claim 1 it would not appear that the holder would also be adhesively bonded to the patient interface as required by the “or” statement of the instant claim.
Regarding claim 5, Kooij teaches the invention as modified above and Alexander as incorporated therein further teaches the holder is formed from a soft or pliable material (Col. 3, Ln. 31-65).
Regarding claim 8, Kooij teaches the invention as modified above and Alexander as incorporated therein further teaches the recess or first channel comprises an aperture (Fig. 4 #18; Col. 3, Ln. 55-65) for receiving the tube.
Regarding claim 9, Kooij teaches the invention as modified above and Alexander as incorporated therein further teaches the recess having a lateral dimension similar to or slightly smaller than a diameter of the tube for firmly gripping the tube (Figs. 3-4). It is noted that the tube is not read as positively recited.
Regarding claim 10, Kooij teaches the invention as modified above and Alexander as incorporated therein further teaches a surface of the recess for contacting the tube is formed from a rubber material (Col. 3, Ln. 31-44 – “rubber”, “common molded piece of material”) or a material having a high surface friction (Col. 3, Ln. 31-44 – “rubber”, “common molded piece of material”). The phrasing “high surface friction” is 
Regarding claim 18, Kooij teaches the invention as modified above and Alexander as incorporated therein further teaches said holder is 
Regarding claim 19, Kooij teaches the invention as modified above and Alexander as incorporated therein further teaches the first channel or recess has an internal dimension smaller than the diameter of the tube when the holder is in an unstressed or un-deformed state for gripping the tube (Figs. 3-4), and said first channel or recess being elastically deformable to increase the internal dimension to be greater than the diameter of the feeding tube to un-grip the tube for adjustment between the feeding tube and the holder (Figs. 3-4; Col. 3, Ln. 21-65).
Conclusion
Applicant is respectfully requested to review the withdrawn claims in light of the amended scope of claim 1 and to amend or cancel any presently withdrawn claims 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785